Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into this     day of             2014 (the “Effective Date”), by and
between Montage Technology Group Limited, an exempted company organized under
the Companies Law of the Cayman Islands (the “Company”), and
                    (the “Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Executive is currently employed with the Company, and the Company desires
to provide severance benefits to the Executive in the event the Executive’s
employment with the Company terminates under certain circumstances, on the terms
and conditions set forth in this Agreement.

B. This Agreement shall be effective immediately and shall supersede and negate
all previous agreements and understandings with respect to the subject matter
hereof except as expressly noted herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Termination of Employment.

 

  1.1 Benefits upon Termination. If the Executive’s employment with the Company
is terminated for any reason by the Company or by the Executive (in any case,
the date that the Executive’s employment with the Company terminates is referred
to as the “Severance Date”), the Company shall have no further obligation to
make or provide to the Executive, and the Executive shall have no further right
to receive or obtain from the Company, any payments or benefits except as
follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in
Section 2);



--------------------------------------------------------------------------------

(b) If the Executive’s employment with the Company terminates as a result of a
Qualifying Termination (as such term is defined in Section 2), the Executive
shall be entitled to the following benefits:

(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to one (1.0) times his base salary at the annualized rate in effect
on the Severance Date. Such amount is referred to hereinafter as the “Severance
Benefit.” Subject to Section 16(b), the Company shall pay the Severance Benefit
to the Executive in equal monthly installments over a period of twelve
(12) consecutive months, with the first such installment payable on (or within
ten (10) days following) the sixtieth (60th) day following the Executive’s
Separation from Service (as such term is defined in Section 2).

(ii) As to each then-outstanding stock option and other equity-based award
granted by the Company to the Executive that vests based solely on the
Executive’s continued service with the Company, the Executive shall vest as of
the Severance Date in any portion of such award in which the Executive would
have vested thereunder if the Executive’s employment with the Company had
continued for twenty-four (24) months after the Severance Date (and any portion
of such award that is not vested after giving effect to this acceleration
provision shall terminate on the Severance Date). As to each outstanding stock
option or other equity-based award granted by the Company to the Executive that
is subject to performance-based vesting requirements, the vesting of such award
will continue to be governed by its terms, provided that for purposes of any
service-based vesting requirement under such award, the Executive’s employment
with the Company will be deemed to have continued for twenty-four (24) months
after the Severance Date.

(c) Notwithstanding the foregoing provisions of this Section 1.1, if the
Executive breaches his obligations under any proprietary information, invention
assignment, non-solicitation or similar Agreement with the Company or any of its
subsidiaries at any time, from and after the date of such breach and not in any
way in limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay or provide (as applicable), any payments or benefits pursuant
to Section 1.1(b) to the extent not theretofore paid or provided; provided that,
if the Executive provides the release contemplated by Section 1.2, in no event
shall the Executive be entitled to benefits pursuant to Section 1.1(b) of less
than $5,000 (or the amount of such benefits, if less than $5,000), which amount
the parties agree is good and adequate consideration, in and of itself, for the
Executive’s release contemplated by Section 1.2.

(d) The foregoing provisions of this Section 1.1 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any).



--------------------------------------------------------------------------------

  1.2 Release; Exclusive Remedy.

(a) This Section 1.2 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 1.1(b) or any other obligation to accelerate vesting of any
equity-based award in connection with the termination of the Executive’s
employment, the Executive shall provide the Company with a valid, executed
general release agreement in a form reasonably acceptable to the Company (the
“Release”), and such Release shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law. The Company shall
provide the final form of Release to the Executive not later than seven (7) days
following the Severance Date, and the Executive shall be required to execute and
return the Release to the Company within twenty-one (21) days (or forty-five
(45) days if such longer period of time is required to make the Release
maximally enforceable under applicable law) after the Company provides the form
of Release to the Executive.

(b) The Executive agrees that the payments and benefits contemplated by
Section 1.1 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Company and the Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement. All amounts
paid to the Executive pursuant to Section 1.1 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages. The
Executive agrees to resign, on the Severance Date, as an officer and director of
the Company and any affiliate of the Company, and as a fiduciary of any benefit
plan of the Company or any affiliate of the Company, and to promptly execute and
provide to the Company any further documentation, as requested by the Company,
to confirm such resignation.

 

2. Certain Defined Terms. As used herein, the following terms shall have the
meanings set forth below in this Section 2.

(a) “Accrued Obligations” means (i) any of the Executive’s base salary from the
Company that had accrued but had not been paid (including accrued and unpaid
vacation time) on or before the Severance Date; and (ii) any reimbursement due
to the Executive for expenses reasonably incurred by the Executive on or before
the Severance Date and documented and pre-approved, to the extent applicable, in
accordance with the Company’s expense reimbursement policies in effect at the
applicable time.



--------------------------------------------------------------------------------

(b) “Cause” means that one or more of the following has occurred:

 

  (i) the Executive is convicted of, pled guilty or pled nolo contendere to a
felony (under the laws of the United States or any relevant state, or a similar
crime or offense under the applicable laws of any relevant foreign
jurisdiction);

 

  (ii) the Executive has engaged in acts of fraud, dishonesty or other acts of
willful misconduct in the course of his duties hereunder;

 

  (iii) the Executive willfully fails to perform or uphold his duties under this
Agreement and/or willfully fails to comply with reasonable directives of the
Company’s Board of Directors (the “Board”); or

 

  (iv) a material breach by the Executive of this Agreement or any other
contract he is a party to with the Company or any of its subsidiaries.

provided, however, that any such condition or conditions, as applicable, shall
not constitute Cause unless the Board provides written notice to the Executive
of the condition(s) claimed to constitute Cause (such notice to be delivered in
accordance with Section 13), and the Executive fails to remedy such condition(s)
within thirty (30) days of receiving such written notice thereof; and provided,
further, that no act or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Company.

(c) “Change in Control” means that one or more of the following has occurred:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of more than 30% of either (1) the then-outstanding
ordinary shares of the Company (the “Outstanding Company Ordinary Shares”) or
(2) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this clause (a), the following acquisitions shall not constitute a Change in
Control; (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with clauses (1), (2) and (3) of paragraph (iii) below;

 

  (ii)

Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for



--------------------------------------------------------------------------------

  election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

  (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Ordinary Shares and the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Ordinary Shares and the Outstanding Company Voting Securities, as the
case may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control under clause (iii) above.



--------------------------------------------------------------------------------

(d) “Disability” means a physical or mental impairment which, as reasonably
determined by the Board, renders the Executive unable to perform the essential
functions of his employment with the Company, even with reasonable accommodation
that does not impose an undue hardship on the Company, for more than 90 days in
any 180-day period, unless a longer period is required by federal or state law,
in which case that longer period would apply.

(e) As used herein, “Good Reason” shall mean the occurrence (without the
Executive’s consent) of any one or more of the following conditions:

 

  (i) a material diminution in the Executive’s rate of base salary;

 

  (ii) a material diminution in the Executive’s authority, duties, or
responsibilities;

 

  (iii) a material change in the geographic location of the Executive’s
principal office with the Company (for this purpose, a relocation of such office
to a new location that is more than fifty (50) miles from the current location
of the Company’s executive offices and that increases the Executive’s commute
shall be deemed to be a “material change”); or

 

  (iv) a material breach by the Company of this Agreement or any other agreement
to which the Company is a party with the Executive;

provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition(s) claimed to constitute Good Reason within
ninety (90) days of the initial existence of such condition(s) (such notice to
be delivered in accordance with Section 13), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one (1) year following
the initial existence of the condition claimed to constitute Good Reason.

(f) As used herein, “Qualifying Termination” shall mean, in connection with or
within the period of twelve (12) months following a Change in Control, either
(i) a termination of the Executive’s employment by the Company without Cause
(and other than due to Executive’s death or in connection with a good faith
determination by the Board that the Executive has a Disability), or (ii) a
resignation by the Executive for Good Reason.

(g) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.



--------------------------------------------------------------------------------

3. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

4. Successors and Assigns.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

5. Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

6. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

7. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

 

8. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

9.

Entire Agreement. This Agreement (and the other documents referred to herein)
embodies the entire agreement of the parties hereto respecting the matters
within its scope. This Agreement supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the



--------------------------------------------------------------------------------

  subject matter hereof shall be deemed to have been merged into this Agreement,
and to the extent inconsistent herewith, such negotiations, correspondence,
agreements, proposals, or understandings shall be deemed to be of no force or
effect. There are no representations, warranties, or agreements, whether express
or implied, or oral or written, with respect to the subject matter hereof,
except as expressly set forth herein.

 

10. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

11. Waiver. No waiver of any breach of any term or provision of this Agreement
shall be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

 

12. Arbitration. The Executive and the Company agree that any controversy
arising out of or relating to this Agreement, its enforcement or interpretation,
or because of an alleged breach, default, or misrepresentation in connection
with any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory
claims, shall be submitted to arbitration in Santa Clara County, California,
before a sole arbitrator (the “Arbitrator”) selected from the American
Arbitration Association, as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment. The parties
agree that the Company shall be responsible for payment of the forum costs of
any arbitration hereunder, including the Arbitrator’s fee, but that each party
shall bear its own attorneys fees and other expenses.

 

13. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.



--------------------------------------------------------------------------------

if to the Company:

Montage Technology Group Limited

2025 Gateway Place, Suite 262

San Jose, CA

Attention: Howard C. Yang, Chief Executive Officer

with a copy to:

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111-3823

Attn: Eric Sibbitt, Esq.

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

15. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

16. Section 409A.

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.



--------------------------------------------------------------------------------

(b) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 1.1(b) until the earlier of (i) the date which is six (6) months
after his or her Separation from Service for any reason other than death, or
(ii) the date of the Executive’s death. The provisions of this Section 16(b)
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Separation from Service that are not so paid by reason of this
Section 16(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

[The remainder of this page has intentionally been left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY”

Montage Technology Group Limited,

an exempted company organized under the Companies Law of the Cayman Islands,

By:  

 

Name:  

 

Title:  

 

“EXECUTIVE”

 